Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s arguments filed 12/22/2020, with respect to Final Rejection have been fully considered and are persuasive.  The Final Rejection of 09/29/2020 has been withdrawn. 

This action is responsive to the Amendment filed on 04/27/2020.  Claims 1, 7, 8, 25 and 26 have been amended.  Claims 1-26 are pending in the case.  

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 25 and 26 are rejected under 35 U.S.C. 103 as being obvious over Douglas et al (US 20140279530 A1) and in view of “Efficient Verification of Holograms Using Mobile Augmented Reality”, https://arbook.icg.tugraz.at/schmalstieg/Schmalstieg_302.pdf, 2015, hereinafter “Hologram”.
Referring to claims 1, 25 and 26, Douglas discloses an electronic device, comprising: 
a display; ([0024] of Douglas, display interface) 
one or more sensor devices; ([0036] of Douglas, using accelerometers to detect the orientation and inertia of device 150)
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, (Fig. 3 of Douglas, processor 302 and memory 310) the one or more programs including instructions for: 
displaying, on the display, a graphical representation of a communication that includes text information; ([0030] of Douglas, graphical representation of a communication with counterpart, such as request for more information or payment confirmation which is text information, etc…)
while displaying the graphical representation of the communication on the display, detecting, via the one or more sensor devices, a change in orientation of the electronic device relative to a reference point; (Fig. 4A and [0042] of Douglas, the NFC of each device that is communicating with each other is sensing through whether to flip, tile or move the device in a specific manner, e.g., shaking side to side, shaking up and down such as horizontally or vertically, hence changing in orientation of the device relative to an axis) and
in response to a change in orientation of the electronic device relative to a reference point while displaying the graphical representation of the text information of the communication on the display (Fig. 4A and [0040] of Douglas, the NFC of each device that is communicating with each other is sensing through whether to flip device horizontally or vertically, hence changing in orientation of the device relative to an axis, which displays text information indicating the process of the NFC communication): 
in accordance with a determination that the communication has a first state, displaying the graphical representation of the communication and outputting a respective type of feedback corresponding to the graphical representation of the text information of the communication, (Fig. 4A and [0042] of Douglas, when the client device is associated with different orientation direction, displaying graphical representation of text information, such as showing payment function provided by mobile banking application of the communication of the device with another device) wherein the feedback indicates a magnitude of the change in the orientation of the electronic device relative to the reference point; (Fig. 4A and [0042] of Douglas, the NFC of each device that is communicating with each other is sensing through whether to flip device horizontally or vertically, hence changing in orientation of the device relative to an axis, magnitude of change, e.g., flip horizontal vs. flip vertical indicates feedback such as the different banking functionality initiated and In one example, mobile device application 325 (or another software component) may determine a request to initiate payment when client device 150 has been rotated from a portrait orientation to a landscape orientation. Other motions may also be used, such as shaking, flipping, rotating, etc…)
Douglas does not specifically disclose feedback being “that changes a visual appearance of the text information in the graphical representation of the communication” and in accordance with a determination that the communication has a second state that is different from the first state, (Fig. 4A and [0042] of Douglas, when the client device is associated with different orientation direction, displaying graphical representation of text information, such as authorize payment functionality to initiate payment function provided by mobile banking application of the communication of the device with another device) “displaying the graphical representation of the text information of the communication without 
However, Hologram discloses feedback being changes a visual appearance of the text information in the graphical representation of the communication.   (The Specification does not give “communication” any special meaning, based on the claim interpretation and BRI, “communication” is interpreted as received information by the device, such as payment received, image receives, pictures received.  Here, on page 1 of Hologram, documents of interest are machine-readable travel documents like passports, etc… but also checks, vouchers and banknotes.  Page 6 of Hologram discloses how to change the visual appearance of the “documents of interest”/communication as representation of document image, such as guiding users with different viewing directions or ranges to spot the real vs. fake)
Hologram further discloses displaying the graphical representation of the text information of the communication without outputting feedback that indicates a magnitude of the change in the orientation of the electronic device relative to the reference point (Pages 5-7 of Hologram, user can tilt the document or the device to sample the hologram in order to change orientation, such as user move the screen in the field of vision in order to differentiate the real from fake, such that the real hologram will change color, e.g., from red to green with increasing slice coverage, and page 1 discloses that fake can be spotted by looking for lack of changes in appearance or the pure presence of rainbow colors of the document, hence not providing feedback even with change in orientation of the device)
Douglas and Hologram are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and requires an authentication process (“further authentication may be desired for requests based on rotating or flipping the device in a specific direction” [0046] of Douglas) with an authenticity verification method using a display device, such as 

Claims 2-14, 16 and 21-24 are rejected under 35 U.S.C. 103 as being obvious over Douglas et al (US 20140279530 A1) and in view of “Efficient Verification of Holograms Using Mobile Augmented Reality”, https://arbook.icg.tugraz.at/schmalstieg/Schmalstieg_302.pdf, 2015, hereinafter “Hologram” and in further view of Lin et al (US 20100078472 A1).
Referring to claim 2, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein the communication is associated with a completed transfer of a first type of item between a user of the device and a participant in a message conversation.  
However, Lin discloses the communication is associated with a completed transfer of a first type of item between a user of the device and a participant in a message conversation ([0204] of Lin, notification is show about establishing transfer using notification message 510)
Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication 
 	Referring to claim 3, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein the one or more programs further include instructions for: prior to displaying, on the display, the graphical representation of the communication, receiving the communication with a predetermined type of message from an external device.
However, Lin discloses wherein the one or more programs further include instructions for: prior to displaying, on the display, the graphical representation of the communication, receiving the communication with a predetermined type of message from an external device.  (Fig. 14A and [0203]-[0205] of Lin, prior to displaying payment request to the payor device, user receive the communication with account information where the payee has to set up to receive the payment, as shown in Fig. 10B and [0167] of Lin).
Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 4, Douglas and Hologram and Lin disclose the electronic device of claim 3, Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device or the devices wouldn’t be activated with NFC mode if the devices are further outside of the acceptable distance, hence no feedback, distance between two devices being the predefined condition, feedback being whether the functionality is enabled according to [0531] of the Specification “Forgoing outputting a particular feedback corresponding to the graphical representation as the device detects a change in orientation relative to a reference point provides the user with feedback about the state of the communication. Thus, for example, a user can determine the state of the communication by changing the devices orientation and checking whether the feedback is provided. When the feedback is not provided, the user knows that the communication is not in the first state. Providing improved feedback to the user enhances the operability of the device and indicates the state of an element of the device, thus making the user-device interface more efficient (e.g., by helping the user to achieve an intended result by providing feedback indicative of an input that will cause the device to generate the intended result and reducing user mistakes when operating/interacting with the device) which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.”  Under BRI, feedback is whether the next step of communication is enabled to provide user with notification of the intended result) 	Referring to claim 5, Douglas and Hologram and Lin disclose the electronic device of claim 4, wherein the communication meets the first predefined condition when the external device does not correspond to one of a plurality of contacts associated with the electronic device. (Fig. 14J and [0232] of Lin, when the payee’s account is not authorized to receive credit card payment, the transaction fails as the first predefined condition/message) 	Referring to claim 6, Douglas and Hologram disclose the electronic device of claim 4, wherein the communication meets the first predefined condition when the external device corresponds to one of a plurality of contacts. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, and the user can send out request for the fund to the payor, such as John smith)
Referring to claim 7, Douglas and Hologram disclose the electronic device of claim 4, wherein the one or more programs further include instructions for: in accordance with the determination, based on the analysis of the communication, that the communication meets the first predetermined condition, displaying, on the display, a reporting affordance; (Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message) while displaying, on the display, the reporting affordance, detecting user activation of the reporting affordance; and in response to detecting the user activation of the reporting affordance, transmitting, to an external device, information associated with the communication that raised a predetermined flag. (Fig. 14J and [0232] of Lin, when the payee’s account is not authorized to receive credit card payment, the transaction fails as the first predefined condition/message) 	Referring to claim 8, Douglas and Hologram disclose the electronic device of claim 4, wherein the one or more programs further include instructions for: 
subsequent to displaying, on the display, the first indication that the communication raised a predetermined flag, receiving user activation of a send affordance displayed on the graphical representation of the communication; (Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message and [0234] of Lin, user can return to the payment request screen and add more fund into the account to make payment [0202] of Lin) and 
in response to receiving the user activation of the send affordance: displaying a second indication that the communication met the first predetermined condition, wherein the second indication is visually distinguishable from the first indication, and displaying, on the display, a cancel affordance for forgoing proceeding with a transfer of the first type of item between a user of the device and a participant in a message conversation. (Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message and [0234] of Lin, user can return to the payment request screen and add more fund into the account to make payment [0202] of Lin or the user can cancel the transaction by pressing button 706) 	Referring to claim 9, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein a state of the communication is indicative of an action taken by a participant, other than a user of the device, in a message conversation.
However, Lin discloses wherein a state of the communication is indicative of an action taken by a participant, other than a user of the device, in a message conversation. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device)
Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 10, Douglas and Hologram disclose the electronic device of claim 1, wherein a state of the communication is indicative of an action taken by a user of the device. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, and the user can send out request for the fund to the payor) 	Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication 
 	Referring to claim 11, Douglas and Hologram disclose the electronic device of claim 1, wherein the graphical representation of the communication includes an indication of a quantity of an item associated with the communication. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, such as how much the payor is owed) 	Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 12, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein the reference point is a face in a field of view of a sensor of the one or more sensor. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device)
 	Referring to claim 13, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein the reference point is a static location external to the electronic device.  (Fig. 14D of Lin discloses of static location to receive NFC which is a stationary desktop computer) 	Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 14, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein the respective type of feedback is a dynamic visual feedback.
However, Lin discloses wherein the respective type of feedback is a dynamic visual feedback. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication is a message telling both devices that a communication between two devices is established) 	Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
  	Referring to claim 16, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein the respective type of feedback is caused by an operating system program of the electronic device and non-operating system programs of the electronic device are not enabled to cause the respective type of feedback.
Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device or the devices wouldn’t be activated with NFC mode if the devices are further outside of the acceptable distance, hence no feedback)
Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
  	Referring to claim 21, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein the communication is a message in a message conversation between a plurality of conversation participants and the communication is associated with a confirmation, and wherein the one or more programs further include instructions for: prior to displaying, on the display, the graphical representation of the communication, detecting user activation of a confirmation affordance; and in response to detecting user activation of the confirmation affordance: displaying, on the display, the graphical representation of the communication in the 
However, Lin disclose wherein the communication is a message in a message conversation between a plurality of conversation participants ([0204] of Lin, notification is show about establishing transfer vis notification message 510) and the communication is associated with a confirmation, and wherein the one or more programs further include instructions for: prior to displaying, on the display, the graphical representation of the communication, detecting user activation of a confirmation affordance; ([0258] of Lin, confirmation message is send to payee notifying the payee that the account has been credited with a payment) and in response to detecting user activation of the confirmation affordance: displaying, on the display, the graphical representation of the communication in the message conversation, and outputting a second type of feedback corresponding to the graphical representation of the communication, wherein the feedback indicates that the communication has been confirmed.  ([0112] of Lin, a confirmation message is received once a transfer is completed) 	Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 22, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein the one or more programs further include instructions for: receiving user selection of the graphical representation of the communication; and in response to receiving the user selection of the graphical representation of the communication, displaying, on the display, a detail user interface including information associated with the communication.
However, Lin discloses wherein the one or more programs further include instructions for: receiving user selection of the graphical representation of the communication; and in response to receiving the user selection of the graphical representation of the communication, displaying, on the display, a detail user interface including information associated with the communication.  (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device) 	Douglas and Hologram and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and transfer of payment information vis NFC with feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 23, Douglas and Hologram and Lin disclose the electronic device of claim 22, wherein the detail user interface includes a cancellation affordance, wherein the cancellation affordance is user-selectable when the communication is in the first state, and wherein the one or more programs further include instructions for: detecting user activation of the cancellation affordance; (Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message and [0234] of Lin, user can return to the payment request screen and add more fund into the account to make payment [0202] of Lin or the user can cancel the transaction by pressing button 706) and in response to detecting the user activation of the cancellation affordance: in accordance with the determination that the communication has the first state, transmitting a second communication with the predetermined type of message to an external device associated with the communication requesting a return transfer of a first type of item that was transferred via the communication. (Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message and [0234] of Lin, user can return to the payment request screen and add more fund into the account to make payment [0202] of Lin or the user can cancel the transaction by pressing button 706)
Referring to claim 24, Douglas and Hologram disclose the electronic device of claim 1.  Douglas in view of Hologram does not specifically disclose wherein the graphical representation of the communication having the first state includes a graphical indication of a completed transfer of a first type of item between the electronic device and an external device.
However, Lin discloses wherein the graphical representation of the communication having the first state includes a graphical indication of a completed transfer of a first type of item between the electronic device and an external device.  ([0130] of Lin, a completion message 102 will be transmitted to the payee device once the communication is finished)

Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being obvious over Douglas et al (US 20140279530 A1) and in view of and in view of “Efficient Verification of Holograms Using Mobile Augmented Reality”, https://arbook.icg.tugraz.at/schmalstieg/Schmalstieg_302.pdf, 2015, hereinafter “Hologram” in view of in further view of Choi et al (US 20140372920 A1).
Referring to claim 15, Douglas and Hologram disclose the electronic device of claim 1.  Douglas and Hologram do not specifically disclose “wherein the respective type of feedback is a dynamic haptic feedback.”
 	However, Choi discloses wherein the respective type of feedback is a dynamic haptic feedback ([0033] of Choi, sound or vibration information is associated with sensor unit).
Douglas and Hologram and Choi are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the 

Referring to claim 17, Douglas and Hologram disclose the electronic device of claim 1. Douglas and Hologram do not specifically disclose “wherein the respective type of feedback is a graphical animation displayed over the graphical representation.”
However, Choi discloses wherein the respective type of feedback is a graphical animation displayed over the graphical representation (as shown in Fig. 10 and [0078] of Choi, contents are “poured” from one device into another device).
Douglas and Hologram and Choi are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and non-visual feedback transferring presentation between devices using NFC taught by Choi because doing so to provide animated visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
	 	Referring to claim 18, Douglas and Hologram disclose the electronic device of claim 1. Douglas and Hologram do not specifically disclose “wherein the respective type of feedback is a graphical animation displayed under the graphical representation.”
as shown in Fig. 10 and [0078] of Choi, contents are “poured” from one device into another device).
Douglas and Hologram and Choi are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and non-visual feedback transferring presentation between devices using NFC taught by Choi because doing so to provide animated visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.

Referring to claim 19, Douglas and Hologram disclose the electronic device of claim 1. Douglas and Hologram do not specifically disclose “wherein the respective type of feedback is a graphical animation that creates an illusion that the graphical representation is a three dimensional object that is being viewed from different angles as the angle of the device changes.” 
However, Choi discloses wherein the respective type of feedback is a graphical animation that creates an illusion that the graphical representation is a three dimensional object that is being viewed from different angles as the angle of the device changes. (as shown in Fig. 10 and [0078] of Choi, contents are “poured” from one device into another device and [0064] of Choi, where the graphical representation of the content can be in 3D)
Douglas and Hologram and Choi are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in 

Referring to claim 20, Douglas and Hologram disclose the electronic device of claim 1. Douglas and Hologram do not specifically disclose “wherein outputting the respective type of feedback comprises outputting a non-visual feedback.”
 	However, Choi discloses wherein the respective type of feedback is a dynamic haptic feedback ([0033] of Choi, sound or vibration information is associated with sensor unit which is non-visual).
Douglas and Hologram and Choi are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Douglas’s NFC transfer based on the specific motion of one device towards the other, such as flipping, tilting, etc… and providing a feedback to the user based on changing orientation of the device with a hologram type of feedback based on the orientation of the viewing point for the purpose of verification/authentication as taught by Hologram and non-visual feedback transferring presentation between devices using NFC taught by Choi because doing so to provide animated visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145